Citation Nr: 0503551	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-35 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic regional 
pain syndrome and sympathetic dystrophy disorder.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of chronic left ankle sprains, with neuritis of 
left intermediate dorsal cutaneous nerve.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of chronic right ankle sprains.  

5.  Entitlement to a compensable rating for bilateral pes 
planus.


WITNESSES AT HEARING ON APPEAL

Appellant and P.E.

ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from April 1989 to September 
1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1993 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The RO denied entitlement to 
service connection for PTSD and chronic regional pain 
syndrome and sympathetic dystrophy disorder.  The RO also 
denied entitlement to an increased rating for residuals of 
chronic left ankle sprains with neuritis of left intermediate 
dorsal cutaneous nerve, residuals of chronic right ankle 
sprains, and bilateral pes planus.

During the pending appeal, the veteran moved, and the 
Oakland, California, RO currently has jurisdiction of the 
case.

In a rating decision in September 2003, the RO increased the 
disability evaluation for residuals of chronic right ankle 
sprains to 10 percent, effective from December 2000.  
Although an increased evaluation was granted during the 
pending appeal, the case is considered still on appeal for a 
higher evaluation.  In AB v. Brown, 6 Vet. App. 35, 38 
(1993), the United States Court of Veterans Appeals (Court) 
held that, when the veteran expresses general disagreement 
with the assignment of a particular rating and requests an 
increase, the RO and the Board are required to construe the 
appeal as an appeal for the maximum benefit allowable by law 
or regulation and thus to consider all potentially applicable 
disability ratings.

The veteran presented testimony at a personal videoconference 
hearing in November 2004 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript is contained to the 
claims file.

The issues of entitlement to an increased rating for 
residuals of chronic left ankle sprains with neuritis of left 
intermediate dorsal cutaneous nerve, residuals of chronic 
right ankle sprains, entitlement to service connection for 
PTSD, and chronic regional pain syndrome and sympathetic 
dystrophy disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when additional action is required of the appellant.


FINDING OF FACT

As shown in the written transcript, at the November 2004 
hearing, prior to the promulgation of a decision in the 
appeal, the veteran, in essence, withdrew his appeal on the 
record at his hearing on the issue of entitlement to a 
compensable rating for bilateral pes planus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant on the issue of entitlement to a compensable rating 
for bilateral pes planus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2004).

The veteran filed a substantive appeal (VA Form 9) in October 
2003 on multiple issues, including entitlement to a 
compensable rating for bilateral pes planus.  At his video 
Board hearing in November 2004, the veteran on the record 
stated that the bilateral pes planus issue did not need to be 
addressed.  He stated that it was not a problem, and that the 
zero percent evaluation was appropriate.  A written 
transcript of the hearing is of record.  

Thus, the Board finds that the veteran withdrew his appeal as 
to the issue of entitlement to a compensable rating for 
bilateral pes planus and, hence, there remain no allegations 
of error of fact or law for appellate consideration on this 
issue.  Therefore, the provisions of the Veterans Claims 
Assistance Act (VCAA) are not applicable.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
entitlement to a compensable rating for bilateral pes planus 
and this issue is dismissed without prejudice.

ORDER

The appeal on the issue of entitlement to a compensable 
rating for bilateral pes planus is dismissed.

REMAND

The VCAA substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See Public Law No. 106-175 
(2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002).  VA has published regulations implementing many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004)).

Under VCAA and the regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

It appears that further assistance to the veteran in the 
development of his claim is necessary to satisfy the "duty 
to assist" mandates.  

At his video hearing in November 2004, the veteran testified 
that he had received recent treatment for his bilateral ankle 
disabilities and for PTSD at the VA clinic in Palo Alto, 
California.  He also had an appointment scheduled in February 
2005.  He was an inpatient at Palo Alto until mid-November, 
after which he was to receive treatment for PTSD at the VA 
clinic in Stockton and continue to be seen at the VA clinic 
in Palo Alto for his bilateral ankle disabilities.  As such 
records are constructively of record, and may contain 
relevant information, they must be obtained and associated 
with the claims file.  The veteran agreed that a request for 
records from June 2003 would encompass everything.  

The Board notes that the veteran is service connected for a 
left ankle disability, to include neuritis of the 
intermediate dorsal cutaneous nerve.  He contends that a 
separate disability rating should be awarded for the nerve 
disability.  Our review finds that a January 2001 operative 
report indicates the surgical procedure included exploration 
of the left ankle sural nerve.  Clarification is needed as to 
which nerves in the left ankle are involved and the severity 
of residual disability, if any.  

With regard to the PTSD claim, review of the record reflects 
that the veteran has not been consistent in reporting whether 
he was engaged in combat with the enemy.  The DD Form 214 
(Report of Transfer or Discharge), however, contains no 
reference to any awards or decorations indicative of 
participation in combat, and reflects that his military 
occupation specialty was a HAWK Missile Systems Operator for 
four years and ten months.  The evidence of record shows that 
on two occasions the RO has requested that the veteran 
furnish detailed information regarding his stressors for PTSD 
and that, to date, no reply has been received.  At his 
November 2004 hearing, however, the veteran testified that he 
did not believe that he had been asked for the dates that his 
claimed stressors occurred.  Evidence of record shows that in 
a PTSD evaluation report dated in November 1999 the veteran 
described traumatic events during the Gulf War that were the 
death of his best friend and named the individual, seeing 
dead Iraqian soldiers, and being aware of bombing occurring 
not too far from where he was.  The death of his friend was 
mentioned at the November 2004 hearing, and reference was 
made to another traumatic event.  The veteran should be again 
requested to furnish detailed information regarding these 
events so that verification of those events can be requested.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file 
and ensure that all notice and assistance 
obligations under the Veterans Claims 
Assistance Act of 2000 have been satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any other 
applicable legal precedent, to include 
consideration of whether any further 
service records may be available. 

2.  The RO should request VA treatment 
records, inpatient and outpatient, from 
June 2003 to the present, to include an 
early February 2005 appointment, from the 
VA medical centers at Palo Alto and 
Stockton. 

3.  The RO should request that the 
appellant provide a comprehensive statement 
containing as much detail as possible 
regarding the stressor(s) to which he 
alleges he was exposed while in service so 
that VA can refer his contentions to the 
service department for verification.  The 
appellant should be asked to provide 
specific details of the claimed stressor 
elements during service, such as dates, 
places, detailed descriptions of events, 
and any other identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying detail.  The appellant is 
advised that this information is vitally 
necessary to obtain supportive evidence of 
the stressful events, and he must be asked 
to be as specific as possible.  He should 
be informed that without such details an 
adequate search for verifying information 
cannot be conducted.  He should be further 
advised that a failure to respond may 
result in an adverse action against his 
claim.  If the veteran responds with the 
necessary detailed information, the RO 
should seek verification of the incidents.  

4.  Following the above, the RO must make a 
specific determination, based upon the complete 
record, with respect to whether the appellant 
was exposed to a stressor or stressors in 
service, and, if so, the nature of the specific 
stressor or stressors.  The RO must 
specifically render a finding as to whether the 
appellant "engaged in combat with the enemy."  
If the RO determines that the record 
establishes the existence of a stressor or 
stressors, the RO must specify what stressor or 
stressors in service it has determined are 
established by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the record.  

5.  If the RO determines that the record 
establishes the existence of a stressor or 
stressors, then the RO should arrange for an 
appropriate VA psychiatric examination.  The RO 
must specify, for the examiner, the stressor or 
stressors determined to be established by the 
record.  

6.  The examiner should identify any 
psychiatric disorder(s) manifested by the 
veteran.  The claims folder, to include a copy 
of this Remand and all additional records 
obtained,should be made available to the 
medical examiner in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.

a.  If a diagnosis of PTSD is found, in 
accordance with DSM-IV, the psychiatric 
examiner should specify whether each 
alleged stressor found to be established 
for the record by the RO was sufficient to 
produce PTSD, whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied, and 
whether there is a link between the current 
symptomatology and one or more of the in-
service stressors found by the RO to be 
established for the record and found to be 
sufficient to produce PTSD by the examiner.  
In addition, the examiner should be 
requested to indicate on the examination 
report the degree of functional impairment 
resulting from the psychiatric disorder, 
with consideration of the effect of the 
disorder on the appellant's ability to work 
or to seek work.

b.  If the examiner determines that the 
appellant has any other psychiatric 
disorder, a determination should be made as 
to etiology of the disorder, and if a 
diagnosis of PTSD has been made, the 
relationship of any such disorders to PTSD, 
(including etiological origin and secondary 
causation) and specify which symptoms are 
associated with each disorder.  If certain 
symptomatology is common to more than one 
disorder, it should be so specified.

c.  The examiner should reconcile other 
psychiatric diagnoses of shown in the 
record, to include the diagnosis of 
adjustment disorder with mixed emotional 
features secondary to experiences in the 
Persian Gulf entered at the VA fee basis 
examination in February 2000.

d.  The report of the examination should 
include a complete rationale for all 
opinions expressed.

7.  The veteran should be provided a VA 
orthopedic examination of his bilateral 
ankle disabilities, and a neurological 
examination of his left ankle disability, 
to determine the severity of his ankle 
disabilities.  All special studies and 
tests indicated should be performed.  The 
veteran's claims folder should be made 
available to the examiners, and the 
examiners are requested to review the 
claims folder in conjunction with the 
examinations.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

a.  The orthopedic examiner should 
provide ranges of motion of the ankles, 
with a description of the normal range 
of motion.  The orthopedic examiner 
should address the evidence of pain, 
weakened movement, excess fatigability, 
or incoordination, and determine the 
level of associated functional loss in 
light of 38 C.F.R. § 4.40, as set forth 
in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional 
range-of-motion loss.  

b.  The neurological examiner should 
determine the nature and severity of 
the neuritis of the left intermediate 
dorsal cutaneous nerve.  

c.  The neurological examiner should 
also address the etiology of a left 
sural nerve disability and the 
relationship, if any, to the residuals 
of chronic left ankle sprains, status 
post Bostrum procedure in service.  
(See VA operative report dated in 
January 2001.)  

d.  The neurological examiner should 
provide an opinion as to whether is it 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that a current sural nerve disability, 
if any, is related to the Bostrum 
procedure in service for the chronic 
left ankle sprains and/or the January 
2001 operative procedure, or whether 
such a relationship is unlikely (i.e., 
less than a 50-50 probability).  

e.  The neurological examiner should 
also provide an opinion as to whether 
it is at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that a current chronic 
regional pain syndrome and sympathetic 
dystrophy disorder, if any, are related 
to service-connected residuals of 
chronic left ankle sprains with 
neuritis of left intermediate dorsal 
nerve, or whether such a relationship 
is unlikely (i.e., less than a 50-50 
probability).

f.  The clinical findings of record and 
the reasoning which form the bases of 
the opinions requested should be 
clearly set forth. 

g.  Note:  The term "as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.  
8.  After the above has been accomplished, 
and after undertaking any other development 
deemed essential, the RO should re-
adjudicate the veteran's claims to include 
consideration of the most appropriate 
diagnostic code for evaluation of the left 
ankle disability, whether a separate 
evaluation is necessary for a nerve 
disability of the left ankle, and 
consideration of any additional evidence 
added to the record subsequent to the 
October 2003 and June 2004 statements of 
the case.

If any benefit sought on appeal remains denied, the claimant 
and his representative, if any, should be provided a 
supplemental statement of the case containing notice of all 
relevant actions taken on the claim, to include a summary of 
the evidence and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


